               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


RODNEY DION READY, # 46987                                               PLAINTIFF

v.                                                 CAUSE NO. 1:19CV40-LG-RHW

MISSISSIPPI DEPARTMENT OF
CORRECTIONS                                                           DEFENDANT


                               FINAL JUDGMENT

      This cause is before the Court, sua sponte, for consideration of dismissal.

Pursuant to the Memorandum Opinion and Order issued this date and incorporated

herein by reference,

      IT IS HEREBY ORDERED AND ADJUDGED that this cause be

dismissed. The 42 U.S.C. § 1983 claims are DISMISSED WITH PREJUDICE for

failure to state a claim until pro se Plaintiff Rodney Dion Ready demonstrates that

the sentence calculations have been invalidated, via appeal, post-conviction relief,

habeas corpus, or otherwise. The habeas claims are DISMISSED WITHOUT

PREJUDICE.

      SO ORDERED AND ADJUDGED this the 15th day of May, 2019.


                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
